July 2, 2013 VIA EDGAR TRANSMISSION Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn.: Jessica Barberich,Assistant Chief Accountant-Division of Corporation Finance Re: Elbit Imaging Ltd. Form 20-F for the Fiscal Year Ended December 31, 2012 Filed May 14, 2013 Form 20-F for the Fiscal Year Ended December 31, 2011 Filed April 25, 2012 File No. 000-28996 Dear Ms. Barberich: We are writing in response to the comments of the Staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) set forth in your letter dated June 19, 2013, regarding the Annual Report on Form 20-F for the fiscal year ended December 31, 2011 (file number 000-28996), filed with the Commission on April 25, 2012, and the Form 20-F for the fiscal year ended December 31, 2012, filed with the Commission on May 14, 2013, each filed by Elbit Imaging Ltd. (the “Company” or “we”). For reference purposes the Staff’s comments have been reproduced herein in bold-face type, followed by the Company’s response. Form 20-Fforfiscalyearended December 31,2011 Item 5. Operating and Financial Reviewand Prospects, page67 A. OperatingResults, page79 1. We note your response to comments 1 and 2 of our letter dated March 15, 2013, as well as your proposed disclosure and updated disclosure within your Form 20-F for the fiscal year ended December 31, 2012 filed May 14, 2013.We continue to note differences in the amounts disclosed for Segment profit (loss) within your Operating Results disclosure and the amounts included in your Segment Reporting footnote.Please reconcile and explain.Please note that if you present segment profit measures that are inconsistent with your measures reported under IFRS 8, these measures are considered non-IFRS and would require additional disclosures.In addition, your segment discussion should include a complete discussion of the reconciling items that are not allocated to each of the segment performance measures; for example, you have not addressed the allocation of your financial expenses.Please expand your discussion further in future filings. Response We suggest the below amended table, which reconciles our "Segment profit (loss)" within our Operation Result disclosure with the segment reporting as reported in note 28 to our consolidated financial statements included in our Form 20-F for the fiscal year ended December 31, 2012 filed May 14, 2013. We note that the total amount of NIS 412 million in the below table under the line item "Segment profit (loss) after financial expenses", is comprised of the following three line items presented on our segment note to the financial statements: Segment profit (loss) - Financial expenses - 96 Share in losses of associates, net - 9 - Accordingly, there are no segment profit measures that are inconsistent with our measures reported under IFRS 8. We will further expand our segment discussion in future filings to include a complete discussion of the reconciling items that are not allocated to each of the segment performance measures. Segment Hotels Commercial Centers Medical Industries(*) Fashion Apparel Residential Other and Allocations Total Revenues 69 2 ) Gain from sale of real estate assets 54 9 63 Gain from loss of control over a subsidiary ) - Total revenues and gains 2 ) Costs and expenses 70 10 ) Research and development expenses 41 ) - Other expenses (income), net (6 ) 2 Segment profit (loss) before financial expenses 81 ) (3
